Exhibit 10.5

LOGO [g14428img003.jpg]

«First_Name» «Last_Name»

Stock Option Award Agreement

SAFECO CORPORATION

STOCK OPTION AWARD AGREEMENT

«First_Name» «Last_Name»

«Address_1»

«City», «State» «Zip»

Safeco Corporation grants you a stock option to purchase «M__of_Options_Granted»
shares of Common Stock of Safeco Corporation ("Option") as outlined below in
this stock option award agreement ("Award Agreement"). This Option is granted
pursuant to the terms and conditions of the Safeco Long-Term Incentive
Compensation Plan of 1997, as amended ("Plan"). The Plan is incorporated by
reference into this Award Agreement, which means that this Award Agreement is
limited by and subject to the terms and provisions of the Plan. In the event of
a conflict between the terms and conditions of the Plan and this Award
Agreement, the Plan terms and conditions will control. Capitalized terms used
but not otherwise defined in this Award Agreement will have the meanings
assigned to them in the Plan. A Plan Summary and a copy of the Plan itself are
available on Safeco’s Intranet at Focus>Pay>Policies & Resources>Stock. If you
would like to request a hard copy of the Plan Summary or the Plan, please
contact the Corporate Human Resources Department at HRBENS@SAFECO.COM.

 

Grant Date:   Exercise Price per Share:   $ Type of Option:  
[Incentive/Nonqualified] Stock Option Expiration Date:   Vesting Schedule:  

1. Designation of Option. This Option is intended to qualify as an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended and any regulations promulgated thereunder (the "Code"). To the extent
that the Option does not on the Grant Date, or hereafter ceases to, qualify as
an incentive stock option, it will be a nonqualified stock option.

2. Notice of Disqualifying Disposition. To obtain certain tax benefits afforded
to incentive stock options, you must hold the shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise. You should obtain tax advice when exercising the Option and prior to
the disposition of the shares. By accepting the Option, you agree to promptly
notify Safeco if you dispose of any of the shares within one year from the date
you exercise all or part of the Option or within two years from the Grant Date.

3. Rights Not Transferable. This Option will not be subject to execution,
attachment or similar process. Except to the extent the Plan or the Compensation
Committee may permit, this Option may not be assigned, pledged or transferred in
any manner, by operation of law or otherwise, except by will or by the laws of
descent and distribution. During your lifetime, only you or your guardian may
exercise this Option.

 

1



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«First_Name» «Last_Name»

Stock Option Award Agreement

 

4. Exercise of Option Shares. You may exercise your vested Option in whole or in
part at any time. The Option may be exercised by the delivery of a properly
executed exercise notice to Safeco identifying the Option and designating the
number of shares to be exercised, along with payment in full for the number of
shares you are exercising.

5. Termination of Employment, Retirement, Disability and Death

(a) If you voluntarily or involuntarily cease to be an employee of Safeco or a
Safeco subsidiary for any reason, the Option may be exercised, but only to the
extent exercisable on the date of termination of employment, at any time within
three months following such termination of employment, except that:

 

  (i) If your termination of employment is on account of retirement, then the
Option will become exercisable in full and may be exercised at any time prior to
the earlier of the third anniversary date of your termination of employment or
the Expiration Date. Notwithstanding the foregoing, any Option granted in the
year of retirement will vest and become exercisable on a prorated basis upon
employment termination due to retirement. For purposes of this Award Agreement,
you are eligible for retirement if you (i) have ten or more years of service
with Safeco or a Safeco subsidiary, (ii) are 55 years of age or older on your
retirement date and (iii) your age plus years of service add up to at least 75.

 

  (ii) If your termination of employment is on account of a disability within
the meaning of Section 22(e)(3) of the Code, then the Option will become
exercisable in full and may be exercised prior to the earlier of one year after
the date of termination of employment or the Expiration Date.

 

  (iii) If your termination of employment is due to your death, then the Option
will become exercisable in full and may be exercised at any time prior to the
Expiration Date by the person(s) to whom your rights pass by will or by
operation of law.

(b) Any portion of your Option that is not vested and exercisable on the date of
your employment termination will expire on that date, unless your employment
termination is due to your disability, death or retirement or unless the
Compensation Committee of Safeco's Board of directors determines otherwise.
Nothing in this Award Agreement confers upon you any right to continue your
employment with Safeco or a Safeco subsidiary for any period of time, nor does
it interfere in any way with your right or Safeco’s right to terminate that
relationship at any time, for any reason, with or without cause.

(c) Any vested and exercisable portion of your Option that is not exercised
within the periods described above will expire. You are responsible for tracking
exercise periods. Safeco will not provide further notice of option expiration.

6. Change in Control. In the event of a Change in Control, as defined in the
Plan, this Option will become exercisable in full immediately prior to the
Change in Control.

 

2



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«First_Name» «Last_Name»

Stock Option Award Agreement

 

7. Tax Withholding. As a condition to exercising your Option, you must make any
arrangements that Safeco may require for the satisfaction of any associated
federal, state, local or foreign withholding tax obligations.

8. Forfeiture.

(a) If, at any time within (i) one year after the exercise of any portion of the
Option or (ii) one year after your termination of employment, whichever is later
("Restricted Period"), you engage in any activity that is harmful to Safeco's
interests or that is in competition with any of Safeco's operations, then your
rights under the Option will terminate effective as of the date on which you
commence such activity (unless terminated sooner by operation of another term or
condition of the Option), and any gain that you have realized from exercising
all or any portion of the Option during the Restricted Period will be
immediately payable to Safeco.

(b) Such harmful or competitive activities include, without limitation,
(i) engaging in conduct related to your employment for which either criminal or
civil penalties may be sought; (ii) accepting employment with or serving as a
consultant, advisor or in any other capacity to any party which is in
competition with any member or members of the Safeco family of companies in any
of their lines of business; (iii) disclosing or misusing any confidential
information concerning the Safeco companies; and (iv) participating in a hostile
attempt to acquire control of Safeco.

(c) Safeco will have the right to reduce payment of any amounts owed to you (for
wages, fringe benefits, unused vacation or any other reason except as may be
prohibited by law) to the extent of any amounts owing to Safeco by you under the
foregoing forfeiture provisions.

9. Rights as Shareholder. Neither you nor any party to whom your rights and
privileges under this Option pass will be, or have any of the rights or
privileges of, a shareholder of Safeco with respect to any of the shares
issuable upon the exercise of this Option unless and until this Option has been
exercised.

 

3



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«First_Name» «Last_Name»

Stock Option Award Agreement

 

By your signature below, you certify that you have read, understand, and agree
to the terms and conditions of this Award Agreement and the Plan. You further
acknowledge that this Award Agreement and the Plan set forth the entire
understanding between you and Safeco regarding the Option and supersede all
prior oral and written agreements and all other communications between the
parties on the subject.

 

Accepted:     Safeco Corporation

 

   

LOGO [g14428img004.jpg]

«First_Name» «Last_Name»

Employee ID: «optid»

    President and CEO

 

    Date    

 

4